201 F.2d 670
Vistula S. CAMPBELL et al., Appellants,v.AMERICAN LIMESTONE COMPANY, Appellee.
No. 11535.
United States Court of Appeals Sixth Circuit.
Dec. 18, 1952.

Anderson & Snepp, Knoxville, Tenn., for appellants.
Frantz, McConnell & Seymour, Knoxville, Tenn., for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal has been heard and considered on the record and on the briefs and oral arguments of the contesting attorneys;


2
And it being the opinion of this court that the findings of fact upon which the district court based its judgment are supported by substantial evidence and are not clearly erroneous and that the conclusions of law, with citations of supporting authorities, embraced in the opinion of the district judge, 109 F.Supp. 741, are correctly drawn;


3
The judgment entered on motion of the defendant (now appellee) for summary judgment is affirmed.